Citation Nr: 1643901	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  12-20 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disabilities.  

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Appellant had active duty from September 1972 to August 1976 and November 1976 to November 1978, with subsequent periods of Naval Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a cervical spine disability, to include as secondary to service-connected disabilities.  He elaborates in an August 2010 statement that he sustained a sprain/spasm to his cervical spine after a motor vehicle accident on September 11, 1982.  During his November 2010 VA examination he further reported that the motor vehicle accident occurred while he was in a military issued vehicle on a Naval base.  He was evaluated at a hospital and put on light duty for some time.  He further reported he was currently employed at the Post Office and was put on light duty due to his neck and back conditions.  He was diagnosed with cervical spine sprain/spasm and continued to have problems with his neck over the years.  

Reserve records indicate that from July 1982 to September 1982 the Veteran had 16 days of total drills.  An October 1982 record notes the Appellant was involved in an automobile accident on September 11, 1982, where he sustained a sprain/spasm to his cervical spine.  Additionally, a November 1982 record that notes he was found physically qualified to resume drill.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active duty for training.  See 38 U.S.C.A. §§ 101(24), 106.  Active duty for training (ACDUTRA) is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  In general, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the member's initial period of training.

Active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  INACDUTRA includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ACDUTRA, from an injury incurred or aggravated while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (2015).

First, while the RO specifically requested the National Personnel Records Center to verify the Veteran's Reserve duty status during the time of the motor vehicle accident, there is no indication the RO attempted to obtain Naval hospital records for that time period.  As he avers he was evaluated at a base hospital and put on light duty due to the motor vehicle accident, the Board finds such records should be associated with the claims file for the purpose of assessing his duty status at the time of the motor vehicle accident.  

Second, VA treatment records from Alexandria beginning in October 1994 to February 1996 are negative for complaints or treatment for any neck or cervical spine condition.  Although VA treatment records from Alexandra from February 2001 to October 2001 are also negative for any treatment or diagnosis of a cervical spine disability, these records contain a problem list showing diagnoses ranging from 1998-2000.  Records between February 1996 and February 2001 are not associated with the claims file; thus, the Board finds a remand is necessary to associate VA treatment records from February 1996 to February 2001 with the claims file.  

Thirdly, as the Veteran claims during his November 2010 VA examination that he was currently on light duty at the Post Office due to his neck and back conditions, the Board finds medical and personnel records from the Post Office should be requested and associated with the clams file.  Indeed, such records could indicate the reason the Veteran was placed on light duty or statements from the Veteran pertaining to his motor vehicle accident in 1982.

The Veteran also claims service connection for headaches, to include as secondary to service-connected disabilities.  As noted above, since the Board found VA treatment records from February 1996 to February 2001 were not associated with the claims file and it is possible such records could contain relevant information pertaining to the Appellant's service connection claim for headaches, the Board finds this issue must also be remanded.  Moreover, as the Appellant further avers in an August 2008 statement that his headaches are associated with his cervical spine disability, the Board finds the issue of service connection for headaches to be inextricably intertwined with his cervical spine disability claim.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all the Appellant's VA treatment records from February 1996 to February 2001 and from October 2016 to the present from the Alexandria VA, well as any associated outpatient clinics.  A search MUST be made of archived/retired paper records, as the earliest records in the 1990s would pre-date VA's computerized medical records system. 

2. Also, the RO should make an attempt to secure any clinical hospital records reflecting treatment following the motor vehicle accident in September or October 1982 from the Naval Hospital in Alexandria, Louisiana, through official channels.

3. Furthermore, attempt to obtain the Veteran's employment (personnel and medical) records from the US Post Office that are related to why he was put on light duty in 2010.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




